


Exhibit 10.3

 

[Execution]

 

POST-CLOSING LETTER

 

October 24, 2014

 

Wells Fargo Bank, National Association
  as Agent
One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention: Ms. Danielle Baldinelli

 

Ladies and Gentlemen:

 

Wells Fargo Bank, National Association, in its capacity as agent pursuant to the
Loan Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders (individually, each a “Lender” and collectively, “Lenders”)
and the parties thereto as bank product providers (in such capacity, together
with its successors and assigns, “Agent”), Wells Fargo Bank, National
Association, in its capacity as term loan agent pursuant to the Loan Agreement,
acting for and on behalf of and Lenders that are Term Loan Lenders (as defined
in the Loan Agreement) (in such capacity, “Term Loan Agent”) have entered into
financing arrangements pursuant to which Revolving Loan Lenders (as defined in
the Loan Agreement) may make revolving loans and provide other financial
accommodations, and Term Loan Lenders may make Term Loans to Lerner New
York, Inc., a Delaware corporation (“Lerner”), Lernco, Inc., a Delaware
corporation (“Lernco”), and Lerner New York Outlet, Inc., a Massachusetts
corporation (“Lerner Outlet” and together with Lerner and Lernco, collectively,
“Borrowers” and individually each a “Borrower”) as set forth in the Fourth
Amended and Restated Loan and Security Agreement, dated as of the date hereof,
by and among Borrowers, New York & Company, Inc., a Delaware corporation
(“NY&Co”), Lerner New York Holding, Inc., a Delaware corporation (“Parent”),
Nevada Receivable Factoring, Inc., a Nevada corporation (“Nevada Factoring”),
New York & Company Stores, Inc., a New York corporation, formerly known as
Associated Lerner Shops of America, Inc., a New York corporation (“NY&Co
Stores”), and Lerner New York GC, LLC, an Ohio limited liability company
(“Lerner GC” and together with NY&Co, Parent, Nevada Factoring and NY &Co
Stores, collectively, “Guarantors” and each a “Guarantor”), Agent and Lenders
(as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”), and the other
Financing Agreements (as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced).  Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
thereto in the Loan Agreement.

 

In order to induce Agent, Term Loan Agent and Lenders to enter into the
financing arrangements as provided under the Financing Agreements and in
consideration of the financial accommodations provided by Agent, Term Loan Agent
and Lenders to Borrowers thereunder:

 

--------------------------------------------------------------------------------


 

1.       Borrowers and Guarantors hereby agree that, in addition to all other
terms, conditions and provisions set forth herein and in the other Financing
Agreements, Borrowers shall deliver or cause to be delivered to Agent, in form
and substance satisfactory to Agent, by no later than the date referred to below
(or such later date, as may be agreed to in writing by Agent in its sole
discretion), in form and substance reasonably satisfactory to Agent, with
respect to each such item, the following:

 

(a)   on or before January 31, 2015, evidence of the discharge of the state tax
liens filed against each Borrower as set forth on Exhibit A hereto;

 

(b)   on or before December 31, 2014, Collateral Access Agreements with respect
to each of the Customs Brokers and Freight Forwarders identified on Exhibit B
hereto, duly executed and delivered by each such Customs Broker or Freight
Forwarder;

 

(c)  on or before December 31, 2014, a Website Host Waiver and Consent
Agreement, duly executed and delivered by the Website host or ISP;

 

(d)   on or before November 30, 2014, a PayPal Accession Agreement by Lerner
acceding to the Merchant Agreement, dated as of February 21, 2013, by and
between PayPal, Inc. and NY & Co., duly executed and delivered by Lerner and
PayPal, Inc.;

 

(e)  on or before January 31, 2015, evidence of the dismissal of the judgment
filed October 3, 2012 with the NY County Clerk’s Office of NY State against
Lerner in favor of the Criminal Court of the City of New York;

 

(f)    on or before January 31, 2015, (i) a credit card notification by NY&Co
and Lerner with respect to PayPal Receivables, duly executed and delivered by
NY&Co and Lerner, or (ii) a credit card acknowledgment by and among NY&Co,
Lerner and PayPal, Inc. providing for, among other things, the right of Agent to
use the PayPal system and intellectual property of PayPal, Inc. with respect to
sending and receiving payments on the PayPal system, duly executed and delivered
by NY&Co, Lerner and PayPal, Inc., in which case Agent agrees to eliminate the
$500,000 existing sublimit in the Borrowing Base on PayPal Receivables;

 

(g)   on or before April 30, 2015, evidence that the escrow deposit account
(account no.               ) of NY&Co maintained at the Bank of America, N.A.
has been closed and all funds in such account remitted to deposit account in
accordance with Section 6.3 of the Loan Agreement;

 

(h)   on or before January 31, 2015, a Deposit Account Control Agreement with
respect to the checking deposit account (account no.             ) of NY&Co
maintained at the Bank of New York, duly authorized executed and delivered by
NY&Co and Bank of New York; and

 

(i)    on or before November 7, 2014, delivery of a supplement to each of
(i) Exhibit A to Amendment No. 1 to Amended and Restated Collateral Assignment
of Trademarks (Security Agreement), (ii) Exhibit A-1 to Amendment No. 1 to
Second Amended and Restated Collateral Assignment of Trademarks (Security
Agreement), and (iii) Exhibit A-2 to Amendment No. 1 to Second Amended and
Restated Collateral Assignment of Trademarks (Security Agreement), with each
such supplement setting forth the international and state trademarks of each
applicable Borrower or Guarantor and providing that each such supplement shall
automatically be deemed added to each applicable Financing Agreement in the
immediately

 

2

--------------------------------------------------------------------------------


 

preceding clauses (i) and through (iii) of this Section 1(i) as a supplement
without any further action on the part of the parties thereto.

 

2.       This letter agreement shall not limit or otherwise affect in any manner
whatsoever the right of Agent to require Borrowers or Guarantors to execute and
deliver or obtain or cause to be executed and/or delivered any further
agreements, documents or instruments as provided in the Financing Agreements or
otherwise or to take any other actions otherwise permitted or required under the
Financing Agreements, or to establish any Reserves, or deem Collateral
ineligible for lending purposes in the absence of the foregoing items, or take
any other actions otherwise permitted under the Financing Agreements.  The
failure of Borrowers to deliver the items provided for in paragraphs
1(f) through (i) above, or the failure of Borrowers to use best efforts to
deliver the items provided for in paragraphs 1(a) through (e), by the respective
dates set forth therein shall, at Agent’s option, constitute an Event of
Default.  Without limiting the foregoing, failure to supply the agreements and
documents referred to above in Section 1 within the required time as set forth
above shall, at Agent’s option, entitle Agent to exercise its rights to
establish Reserves or deem Collateral ineligible for lending purposes in Agent’s
good faith discretion. Agent may, at its option, extend any of the dates set
forth herein without any further approval of any of the Lenders.

 

3.       The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of New York but excluding
any principles of conflict of laws or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

This letter agreement is a Financing Agreement and may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this letter agreement by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this letter agreement.  Any party delivering an
executed counterpart of this letter agreement by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this letter agreement.

 

 

Very truly yours,

 

 

 

 

 

BORROWERS

 

 

 

LERNER NEW YORK, INC.

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

LERNCO, INC.

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

President

 

 

 

 

 

LERNER NEW YORK OUTLET, INC.

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

GUARANTORS

 

 

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

Chief Financial Officer

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Signature Page to Post-Closing Letter]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

NEVADA RECEIVABLE FACTORING, INC.

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

President & Chief Financial Officer

 

 

 

LERNER NEW YORK HOLDING, INC.

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

Chief Financial Officer

 

 

 

LERNER NEW YORK GC, LLC

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

President

 

 

 

NEW YORK & COMPANY STORES, INC.

 

 

 

By:

/s/ Sheamus Toal

 

 

 

 

Title:

Treasurer

 

 

[Signature Page to Post-Closing Letter]

 

--------------------------------------------------------------------------------


 

ACCEPTED:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

By:

/s/ Danielle Baldinelli

 

 

 

 

Title:

Director

 

 

[Signature Page to Post-Closing Letter]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

POST-CLOSING LETTER

 

Evidence of Discharge of State Tax Liens

 

Debtor

 

Taxing
Authority

 

Type/Amount of 
Tax on Filing

 

Jurisdiction

 

Original File Date
and Number

Lerner New York Outlet, Inc.

 

Division of Unemployment Assistance

 

$

18,795.66

 

Suffolk County, MA

 

08/03/09

Jasmine Company, Inc.

 

New York State Department of Taxation and Finance

 

$

2,160.23

 

New York County, NY

 

11/13/07

Jasmine Company, Inc.

 

New York State Department of Taxation and Finance

 

$

33,144.96

 

New York County, NY

 

07/15/08

Lerner New York Outlet, Inc.

 

Division of Employer Accounts

 

$

10,029.00

 

Trenton, NJ

 

5/9/12

Lerner New York, Inc.

 

Division of Employer Accounts

 

$

9,354.00

 

Trenton, NJ

 

3/21/12

Lerner New York, Inc.

 

Division of Employer Accounts

 

$

32,443.00

 

Trenton, NJ

 

7/21/10

Lerner New York, Inc.

 

State of Maryland

 

$

49,850.00

 

Baltimore, MD

 

7/15/09

Lerner New York, Inc.

 

State of Indiana

 

$

78,426.00

 

South Bend, IN

 

12/5/07

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

POST-CLOSING LETTER

 

Third Party Agreements

 

Customs Brokers

 

Customs Broker

 

Borrower/Guarantor

1. Retail Brokerage Solutions, Inc.

 

 

 

Freight Forwarders

 

Freight Forwarder

 

Borrower/Guarantor

A. Ocean Carriers

 

 

1. US Lines

 

 

B. Airfreight

 

 

2. Schenker, Inc.

 

 

3. Trinity Logistics, USA, Inc.

 

 

4. Hellmann Worldwide

 

 

5. Savino Del Bene

 

 

 

--------------------------------------------------------------------------------
